DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 February 2022.
Applicant’s election without traverse of Group I, claims 1-10 and 14-20 in the reply filed on 1 February 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 May 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-10 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method wherein the nickel compound powder is made from nickel sulfate, cobalt sulfate, and sodium aluminate with a ratio of 88:9:3, does not reasonably provide enablement for all transition metal precursors and combinations. Additionally, the processing conditions seem to be very specific to this combination of precursors and the conditions do not appear to be adequately represented within the instant claim language. The specification recites four comparative examples that do not meet the claimed ratio of at least 0.95 but the process limitations that control this ratio and vary with regards to each example are not positively recited. In one example the limiting factor appears to be that the roasting temperature was too low (sample 6) however other samples which were not roasted at all still meet the ratio threshold. Therefore a need for undue experimentation from the roasting temperature to figure out when the ratio is greater than 0.95 almost certainly exists. For the instant examples which deal with only one combination of nickel sulfate, cobalt sulfate, and sodium aluminate it is not clear when or why roasting the nickel composite results in different properties and when the claimed properties would necessarily be present. Other important parameters which are mentioned but not adequately presented and explained in a way that a person having ordinary skill in the art would be able to understand their use and whether the resulting composition would necessarily have the claimed properties include the firing temperature, the oxygen concentration in the firing atmosphere as well as the maximum firing temperature holding time. Each of these parameters is listed in Table 1 but lacks the support and evidence within the specification as to what they would need to be and why. Again each of these parameters is only considered for a nickel sulfate, cobalt sulfate, and sodium aluminate nickel material and a ratio of lithium to transition metals before firing and washing of 1.02:1 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Accordingly, the instant claims are very broad drawn to a method of making a positive electrode active material with very little limitations as to what the method consists of other than mixing components, firing components, washing the resulting material and having a certain property. Each of these limitations is very broad in its own right and would be expected to play a role in the resulting composition and properties of the composition. The nature of the invention is drawn to making positive electrode active materials and on the face of it the minimal method steps recited in the instant claims have been presented in other art drawn to mixing, firing, and water washing positive electrode active materials. The additional claim limitation in this case is a property of before washing to after . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-10, 14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imaizumi et al. (US 2015/0372300, hereinafter referred to as “Imaizumi”).
As to Claim 1: Imaizumi teaches a method of making a positive active material by making a nickel hydroxide particle, then calcining the nickel hydroxide particle to form a nickel oxide, mixing the nickel oxide with a lithium hydroxide calcining and sintering the mixture and then water washing the calcined powder [0196-0203]. Imaizumi further teaches that composition has a ratio of 1:1.03 of transition metals to lithium in the calcined composite oxide and a ratio of transition metal to lithium in the washed material is 1:0.99 resulting in a lithium ratio before to after washing of 0.96 [0196-0203].
As to Claim 2: Imaizumi teaches the method of making a positive electrode active material of claim 1 (supra). Imaizumi do not expressly teach the carbon content of the nickel compound powder is 0.25 mass% or less. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Imaizumi. However, Imaizumi teaches a process using the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts. According to the original specification, the carbon content is mainly derived from nickel carbonate or nickel carbide. Imaizumi teaches that the precursors are sulfates and the calcination is done in high oxygen content [0196-0201]. Therefore, the claimed effects and physical properties, i.e. the nickel oxide having a carbon content of 0.25% or less, would naturally flow from by a process employing the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.  See In re Spada, 911 
As to Claim 3: Imaizumi teaches the method of making a positive electrode active material of claim 1 (supra). Imaizumi further teaches that the nickel compound powder is a nickel oxide [0199].
As to Claim 5: Imaizumi teaches the method of making a positive electrode active material of claim 1 (supra). Imaizumi further teaches that the lithium powder is a lithium hydroxide [0201].
As to Claims 7 and 10: Imaizumi teaches the method of making a positive electrode active material of claim 1 (supra). Imaizumi further teaches that the composition comprises cobalt and aluminum wherein the cobalt is present in an amount of 0.15 and the aluminum is 0.03, the nickel is 0.85 and the lithium is 0.99 after washing (i.e., Li0.99Ni0.82Co0.15Al0.03O2 [0196, 0203].
As to Claim 8: Imaizumi teaches the method of making a positive electrode active material of claim 1 (supra). Imaizumi further teaches that the firing process (i.e., calcining and sintering) takes place at a temperature of 765°C for 8 hours [0201].
As to Claim 9: Imaizumi teaches the method of making a positive electrode active material of claim 1 (supra). Imaizumi further teaches pre-roasting the nickel hydroxide to nickel oxide at 700°C [0199].
As to Claim 14: Imaizumi teaches the method of making a positive electrode active material of claim 2 (supra). Imaizumi further teaches that the nickel compound powder is a nickel oxide [0199].
As to Claim 16: Imaizumi teaches the method of making a positive electrode active material of claim 2 (supra). Imaizumi further teaches that the lithium powder is a lithium hydroxide [0201].
As to Claim 18: Imaizumi teaches the method of making a positive electrode active material of claim 2 (supra). Imaizumi further teaches that the composition comprises cobalt and aluminum wherein the cobalt is present in an amount of 0.15 and the aluminum is 0.03, the nickel is 0.85 and the lithium is 0.99 after washing (i.e., Li0.99Ni0.82Co0.15Al0.03O2 [0196, 0203].
As to Claim 19: Imaizumi teaches the method of making a positive electrode active material of claim 2 (supra). Imaizumi further teaches that the firing process (i.e., calcining and sintering) takes place at a temperature of 765°C for 8 hours [0201].
As to Claim 20: Imaizumi teaches the method of making a positive electrode active material of claim 2 (supra). Imaizumi further teaches pre-roasting the nickel hydroxide to nickel oxide at 700°C [0199].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. (US 2015/0372300, hereinafter referred to as “Imaizumi”) in view of Shun et al. (JP2017043496, English translation provided, hereinafter referred to as “Shun”).
As to Claim 4: Imaizumi teaches the method of making a positive electrode active material of claim 1 (supra).
Imaizumi does not specifically teach that the particle size of the lithium compound powder is 26 microns or less.
However, Shun teaches that the particles size of a lithium precursor should be 10 microns or less in order to improve the reactivity when forming cathode active materials [0032]. Imaizumi and Shun are analogous art in that they are from the same field of endeavor, namely, lithium transition metal oxides. At the time of filing it would have been obvious to use particles of the size taught by Shun for the lithium compound powder of Imaizumi because Shun teaches that particles with a size of 10 microns or less have improved reactivity for forming cathode active materials [0032].

6 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. (US 2015/0372300, hereinafter referred to as “Imaizumi”) in view of Watanabe et al. (US 2011/0281168, hereinafter referred to as “Watanabe”).
As to Claim 6: Imaizumi teaches the method of making a positive electrode active material of claim 1 (supra).
Imaizumi does not specifically teach that the oxygen concentration of the atmosphere gas for firing is 60 vol% or more.
However, Watanabe teaches that the atmospheric gas can be oxygen for the firing process of lithium transition metal oxides [0034, 0062, Table 1]. Imaizumi and Watanabe are analogous art in that they are from the same field of endeavor, namely lithium transition metal oxides. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the oxygen atmosphere of Watanabe in place of the at least 30% oxygen atmosphere of Imaizumi because Watanabe teaches that air and oxygen are functional equivalents as atmospheres in the heat treatments and further Watanabe teaches that the low carbonate concentration in oxygen results in improved cycle characteristics [0062].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. (US 2015/0372300, hereinafter referred to as “Imaizumi”) in view of Shun et al. (JP2017043496, English translation provided, hereinafter referred to as “Shun”).
As to Claim 15: Imaizumi teaches the method of making a positive electrode active material of claim 2 (supra).
Imaizumi does not specifically teach that the particle size of the lithium compound powder is 26 microns or less.
However, Shun teaches that the particles size of a lithium precursor should be 10 microns or less in order to improve the reactivity when forming cathode active materials [0032]. Imaizumi and Shun are analogous art in that they are from the same field of endeavor, namely, lithium transition metal oxides. At the time of filing it would have been obvious to use particles of the size taught by Shun for the lithium compound powder of Imaizumi because Shun teaches that particles with a size of 10 microns or less have improved reactivity for forming cathode active materials [0032].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. (US 2015/0372300, hereinafter referred to as “Imaizumi”) in view of Watanabe et al. (US 2011/0281168, hereinafter referred to as “Watanabe”).
As to Claim 17: Imaizumi teaches the method of making a positive electrode active material of claim 2 (supra).
Imaizumi does not specifically teach that the oxygen concentration of the atmosphere gas for firing is 60 vol% or more.
However, Watanabe teaches that the atmospheric gas can be oxygen for the firing process of lithium transition metal oxides [0034, 0062, Table 1]. Imaizumi and Watanabe are analogous art in that they are from the same field of endeavor, namely lithium transition metal oxides. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the oxygen atmosphere of Watanabe in place of the at least 30% oxygen atmosphere of Imaizumi because Watanabe teaches that air and oxygen are functional equivalents as atmospheres in the heat treatments and further Watanabe teaches that the low carbonate concentration in oxygen results in improved cycle characteristics [0062].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,511,020. Although the claims at issue are not identical, they are not patentably distinct from each other because both the reference patent and the instant claims are drawn to methods of producing positive electrode active materials by mixing a nickel oxide with a lithium precursor, calcining the mixture and washing the product with water. Further, the reference patent teaches the same ratios of precursors, calcining times and temperatures, oxygen atmosphere, and also water washing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kikuya et al. (US 2009/0272940, hereinafter referred to as “Kikuya”). Kikuya also teaches a method of making a lithium nickel oxide comprising making a nickel transition metal oxide, mixing with a lithium precursor, firing the mixture, and washing with water.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 

/Andrew J. Oyer/Primary Examiner, Art Unit 1767